EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Scott Tulino (Reg. # 48,317) on 08/29/2022.
With respect to the claims filed 07/29/2022, the application has been amended as follows:
Line 18 of claim 1: --of the plurality of cylinders;--
Line 24 of claim 1: --provides multiple features matchable with the at least one model;--
Line 2 of claim 4: --of the plurality of features with a concrete cylinder out of [[a]] the plurality of cylinders of the--
Lines 1-2 of claim 9: --The method of claim 1, wherein the plurality of features determined in step e) comprises:--
Line 6 of claim 10: --a plurality of cylinders; 
Line 7 of claim 10: --an intake side through which at least air is adapted to be supplied to the plurality of cylinders--
Line 10 of claim 10: --plurality of cylinders through at least one exhaust valve that is actuatable by the variable exhaust camshaft--
Line 22 of claim 10: --approach [[the]] an operating point of the production internal combustion engine--
Line 25 of claim 10: --plurality of cylinders;--
Line 31 of claim 10: --and provides multiple features matchable with the at least one model;--
Line 36 of claim 10: --first pressure signal stored in the at least one model, and determine the actual--
Line 2 of claim 13: --plurality of features of the second pressure signal [[is]] are individually determined in each--

REASONS FOR ALLOWANCE
Claims 1-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method including: “e) determining a plurality of features of the second pressure signal in one of the segments, wherein the plurality of features describe the second pressure signal at a point in time within the one of the segments; and f) comparing each of the plurality of features with a corresponding feature of the first pressure signal stored in the at least one model, and determining the actual intake camshaft phase position and the actual exhaust camshaft phase position, where each of the features is associated with individual cylinders of the plurality of cylinders,” in combination with the remaining limitations of the claim.
With respect to independent claim 10, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an internal combustion engine including: “determine a plurality of features of the second pressure signal in one of the segments, wherein the plurality of features describe the second pressure signal at a point in time within the one of the segments; and compare each of the plurality of features with a corresponding feature of the first pressure signal stored in the at least one model, and determine the actual intake camshaft phase position and the actual exhaust camshaft phase position, where each of the features is associated with individual cylinders of the plurality of cylinders,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747